Case 5:18-cv-01882-JGB-SHK Document 56-1 Filed 03/28/19 Page 1 of 4 Page ID #:548



   1 John C. Hueston, State Bar No. 164921
     jhueston@hueston.com
   2 Moez M. Kaba, State Bar No. 257456
     mkaba@hueston.com
   3 Steven N. Feldman, State Bar No. 281405
     sfeldman@hueston.com
   4 HUESTON HENNIGAN LLP
     523 West 6th Street, Suite 400
   5 Los Angeles, CA 90014
     Telephone: (213) 788-4340
   6 Facsimile: (888) 775-0898
   7 Attorneys for Plaintiff
     MONSTER ENERGY COMPANY,
   8 a Delaware Corporation
   9
  10                      UNITED STATES DISTRICT COURT
  11                     CENTRAL DISTRICT OF CALIFORNIA
  12
  13 MONSTER ENERGY COMPANY, a                  Case No. 5:18-cv-1882
     Delaware corporation,
  14                                            DECLARATION OF STEVEN N.
                Plaintiff,                      FELDMAN ISO PLAINTIFF
  15                                            MONSTER ENERGY COMPANY’S
           vs.                                  OPPOSITION TO DEFENDANTS’ EX
  16                                            PARTE APPLICATION TO STAY OR
     VITAL PHARMACEUTICALS, INC.,               EXTEND DEFENDANTS’
  17 d/b/a VPX Sports, a Florida corporation;   RESPONSIVE PLEADING
     and JOHN H. OWOC a.k.a. JACK               DEADLINE
  18 OWOC, an individual,
  19              Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28

            FELDMAN DECLARATION ISO MONSTER’S OPPOSITION TO DEFENDANTS’ EX
           PARTE APPLICATION TO STAY OR EXTEND RESPONSIVE PLEADING DEADLINE
       5518576
Case 5:18-cv-01882-JGB-SHK Document 56-1 Filed 03/28/19 Page 2 of 4 Page ID #:549



   1                        DECLARATION OF STEVEN N. FELDMAN
   2             I, Steven N. Feldman, declare as follows:
   3             1.    I am an attorney at law duly licensed to practice before all of the courts
   4 in the State of California. I am a partner at Hueston Hennigan LLP, counsel of
   5 record for Monster Energy Company in this action. I have personal knowledge of
   6 the facts set forth in this declaration and, if called as a witness, could and would
   7 testify competently to such facts under oath.
   8             2.    Hueston Hennigan appeared as counsel in this case on January 31, 2019.
   9 Dkt. Nos. 35-37. In the interim period, Monster and Hueston Hennigan have been
  10 drafting an amended complaint. This amended complaint reflects recently
  11 discovered facts and includes new legal theories developed by current counsel.
  12 These substantive additions include: (a) new causes of action brought under
  13 California law; (b) allegations of tortious conduct committed by Defendants in
  14 California; and (c) wrongful conduct and unfair competition by Defendants
  15 independent of their false advertising, including tortious interference with Monster’s
  16 contractual rights, other intentional torts, and violations of California’s Penal Code.
  17             3.    Monster intends to get its amended complaint on file as soon as possible
  18 in order to streamline these proceedings.
  19             4.    On March 20, 2019, Timothy Branson, counsel of record for Defendants
  20 in this action, called me to discuss this case. Mr. Branson told me that Defendants
  21 intended to file a motion to dismiss Defendant Owoc for lack of personal
  22 jurisdiction, a motion to transfer venue, and a motion to stay. Mr. Branson also
  23 informed me that, unless Plaintiff stipulated to voluntarily dismiss Defendant
  24 Owoco, Defendants planned to file a motion for sanctions against me under Federal
  25 Rule of Civil Procedure 11. A true and correct copy Mr. Branson’s e-mail to me is
  26 attached hereto as Exhibit 1.
  27             5.    I knew that the amended complaint would moot Owoc’s motion to
  28 dismiss and substantially affect Defendants’ motions to stay and transfer, requiring a

            FELDMAN DECLARATION ISO MONSTER’S OPPOSITION TO DEFENDANTS’ EX
           PARTE APPLICATION TO STAY OR EXTEND RESPONSIVE PLEADING DEADLINE
       5518576
Case 5:18-cv-01882-JGB-SHK Document 56-1 Filed 03/28/19 Page 3 of 4 Page ID #:550



   1 second round of briefing on all issues. I also knew that the amended complaint
   2 would address Defendant Owoc’s jurisdiction argument and significantly bolster
   3 Monster’s claims.
   4             6.    Monster could have waited for Defendants to file a motion to dismiss
   5 pursuant to Federal Rule of Civil Procedure 12 on the April 1, 2019 deadline, and
   6 then filed Monster’s amended complaint as of right as early as the next day. But
   7 rather than stay quiet and force Defendants to go through that costly exercise, I called
   8 Mr. Branson the very next day and suggested that the parties stipulate to the filing of
   9 an amended complaint—thus relieving Defendants of their obligation to respond on
  10 April 1.
  11             7.    Mr. Branson initially indicated during our call that Defendants would
  12 stipulate. But because Federal Rule of Civil Procedure 15(a)(2) requires an
  13 agreement in writing, I followed up with an e-mail to confirm our agreement that
  14 same day, March 21, 2019. See Exhibit 1.
  15             8.    I did not receive a response, so I sent a second e-mail to Timothy
  16 Branson seeking to confirm our agreement on March 25, 2019. See Exhibit 1.
  17             9.    On March 26, I then received a call from Sean P. Flynn, who is also
  18 counsel for Defendants. Mr. Flynn reneged on the agreement I had made with Mr.
  19 Branson, stating that Defendants would not stipulate unless Monster provided them
  20 with an advanced copy of the amended complaint. Mr. Flynn also indicated that
  21 Defendants would not stipulate unless Monster’s amendments were minor.
  22 Monster’s amendments are not minor.
  23             10.   I was concerned that Defendants would review the amended complaint
  24 and refuse to stipulate to its filing—in effect guaranteeing for themselves significant
  25 extra time to respond and prepare their defense to Monster’s litigation strategy. I
  26 therefore could not agree to provide Defendants an advanced copy of the complaint
  27 without some commitment that we could eventually file it. Mr. Flynn provided no
  28 other proposal to resolve this dispute.
                                                   -2-
            FELDMAN DECLARATION ISO MONSTER’S OPPOSITION TO DEFENDANTS’ EX
           PARTE APPLICATION TO STAY OR EXTEND RESPONSIVE PLEADING DEADLINE
       5518576
Case 5:18-cv-01882-JGB-SHK Document 56-1 Filed 03/28/19 Page 4 of 4 Page ID #:551



   1
   2 I declare under penalty of perjury under the laws of the State of California that the
   3 foregoing is true and correct.
   4             11.   To be clear, Monster has no intent to waste this Court’s or the parties’
   5 resources. Monster remains willing to work with Defendants and establish an
   6 appropriate schedule so that this case can finally begin in earnest.
   7
   8                     Executed on this 28th day of March, 2019, at Los Angeles, California.
   9
  10
                                                                   /s/      Steven Feldman
  11                                                                     Steven N. Feldman
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   -3-
            FELDMAN DECLARATION ISO MONSTER’S OPPOSITION TO DEFENDANTS’ EX
           PARTE APPLICATION TO STAY OR EXTEND RESPONSIVE PLEADING DEADLINE
       5518576
